Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered January 23, 1996, convicting him of attempted rape in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738) in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the motion is granted, Robert C. Wilkie is relieved as attorney for the defendant and is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
*638Ordered that James T. Duggan, Esq., of 15 Willow Trail, Carmel, N. Y. 10512, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the respondent is directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the respondent shall serve and file its brief within 120 days of the date of this decision and order, and the appeal is held in abeyance in the interim.
Based upon this Court’s independent review of the record, we conclude that arguable issues exist with respect to, inter alia, whether the defendant’s statements made to the police were voluntarily obtained and whether the Supreme Court improvidently exercised its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea. Under the circumstances, the motion of the defendant’s assigned counsel to be relieved as counsel on this appeal is granted and new appellate counsel is assigned (see, People v Casiano, 67 NY2d 906). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.